Title: To Thomas Jefferson from Anne Blair Banister, 19 February 1787
From: Banister, Anne Blair
To: Jefferson, Thomas



Dear Sir
Battersea, Feby. 19th: 1787.

On the score of old acquaintance, and a knowledge of your humane disposition, I am emboldned to entreat your favor in behalf of Mrs. Oster (the French Consuls Lady) who has been misrepresented by her cruell Husband to the Minister. The inclosed therefore is her Vindication—and which necessity alone wou’d have extorted from her. It is left open for your perusal; when having so done, flatter myself you can have no scruple in presenting it as directed. It is not (be assured) from an ill judged opinion of my own, that I have dared to be thus troublesome; I know her estimation  in every Family (of any distinction) throughout Williamsburg; while He, by arts to injure her, is as universally despised. From a delicacy that no one ought to interfere between Man and Wife, this worthy distrest Lady is suffering in a strange Country—all her Letters suppress’d, and no prospect of redress unless the liberty I have taken with you, shou’d have the desired effect. That it may, I cannot forbear being very sanguine. Yet, forgive me if I urge this matter too far; since I never felt more Interested for another in my Life, having seen her distress, her diffidence to make known her ill treatment (which became too obvious to hide) and withall, her good Sense and sweetness of disposition, that must naturally excite pity, and render her an object worthy attention. I wou’d not however (anxious as I am) have you swerve from the dictates of your own superior Judgement, being conscious upon this, as well as on every other occasion, of its propriety; in submission therefore that I trust wholly, relying on the Friendship with which you formerly Honor’d me (and in a late Letter to my better half kindly renew’d) to pardon this freedom. We have just received a Letter from Mr. J. Banister, with the pleasing Information of his returning Health. Shou’d he be in your Neighborhood, do me the favor to present me Affectionately to him, as well as your amiable Daughter. I make no doubt but some of your Correspondents, have already acquainted you with the irreparable loss of your Friend at Rosewell. His much Loved Fanny has taken her final leave! That Health and Happiness may be your attendants thro’ Life, are among those wishes that will ever be uppermost in the Mind of Yours with perfect Sincerity,

A. Banister

